Title: To George Washington from Brigadier General Henry Knox, 30 December 1778
From: Knox, Henry
To: Washington, George


  
    Quarters of the Artillery Pluckemin [N.J.] 30th Decr 1778.
  
I beg pardon for troubling your Excellency with the inclosd, which, if you think proper I request the favor of your sending to Congress.
I am decided in my intentions of leaving so ineligible a situation as I have been in all the past Campaign. I wish to continue in the service of my Country untill the present contest is at an end. But I find it an indispensable duty owing to myself not to do it under such circumstances as shall reflect dishonor on me.
At present it is in the power of any malicious person to prosecute me, even, perhaps, to conviction, for performing what they might call acts of Supererogation, and what your Excellency and every other rational, just man might think a necessary and proper Service.
I hope your Excellency will think with me That it is absolutely necesary for me to Know the Ground on which I Stand. I am with every sentiment of respect and attachment Your Excellencys Most Obedient Humble Servant

  H. Knox

